Case 1:18-cv-02437-JPH-MJD Document 153 Filed 01/04/21 Page 1 of 4 PageID #: 1040




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  JASON SETH PERRY,                                    )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )        No. 1:18-cv-02437-JPH-MJD
                                                       )
  FRANK LITTLEJOHN, et al.                             )
                                                       )
                                Defendants.            )


                       Order Denying Motion to Alter or Amend Judgment

         Plaintiff Jason Perry's claims in this case are that the defendants had him transferred from

  Wabash Valley Correctional Facility ("WVCF") to New Castle Correctional Facility ("NCCF") in

  retaliation for filing lawsuits. Dkt. 63, 67. In his second amended complaint, Mr. Perry alleged

  that, by transferring him to a facility with inmates from whom he had requested protection, the

  defendants retaliated against him and violated his Eighth Amendment rights. Dkt. 63. In screening

  Mr. Perry's second amended complaint pursuant to 42 U.S.C. § 1915A, the Court allowed

  Mr. Perry's retaliation claims to proceed but dismissed his Eighth Amendment claim. Dkt. 67. The

  Court explained that, while Mr. Perry alleged that he was placed at risk of assault when he was

  transferred to NCCF, he had not asserted that he was in fact assaulted by any other inmate. Id. This

  case then proceeded to the merits of Mr. Perry's retaliation claims against the WVCF defendants

  and their motion for summary judgment was denied in part. Dkt. 145. Mr. Perry now seeks

  reconsideration of the dismissal of his Eighth Amendment claims.

         As an initial matter, Mr. Perry initially moved for reconsideration under Rule 59(e) of the

  Federal Rules of Civil Procedure. In reply in support of the motion, Mr. Perry asserts that the

  motion should be construed under Rule 60(b). Rules 59(e) and 60(b) apply to post-judgment


                                                   1
Case 1:18-cv-02437-JPH-MJD Document 153 Filed 01/04/21 Page 2 of 4 PageID #: 1041




  motions and therefore do not apply here, where final judgment has not yet issued. Nonetheless, the

  district court has the authority to reconsider its orders at any time prior to final judgment. Galvan

  v. Norberg, 678 F.3d 581, 587 n.3 (7th Cir. 2012) ("Rule 54(b) governs non-final orders and

  permits revision at any time prior to the entry of judgment, thereby bestowing sweeping authority

  upon the district court to reconsider…."); Mintz v. Caterpillar Inc., 788 F.3d 673, 679 (7th Cir.

  2015) (noting that Rule 60(b) applies only to a "final judgment, order, or proceeding," but that

  Rule 60(b) "does not limit a district court's discretion to reconsider 'an interlocutory judgment or

  order at any time prior to final judgment.'").

         "Motions to reconsider serve a limited function, to be used 'where the Court has patently

  misunderstood a party, or has made a decision outside the adversarial issues presented to the Court

  by the parties, or has made an error not of reasoning but of apprehension.'" Davis v. Carmel Clay

  Schs., 286 F.R.D. 411, 412 (S.D. Ind. 2012) (quoting Bank of Waunakee v. Rochester Cheese Sales,

  Inc., 906 F.2d 1185, 1191 (7th Cir. 1990)) (additional quotations omitted). A court may grant a

  motion to reconsider where a movant demonstrates a manifest error of law or fact; however, a

  motion to reconsider is not an occasion to make new arguments. In re Prince, 85 F.3d 314, 324

  (7th Cir. 1996); Granite St. Ins. Co. v. Degerlia, 925 F.2d 189, 192 n.7 (7th Cir. 1991). In other

  words, "Motions to reconsider 'are not replays of the main event.'" Dominguez v. Lynch, 612 Fed.

  Appx. 388, 390 (7th Cir. 2015) (quoting Khan v. Holder, 766 F.3d 689, 696 (7th Cir. 2014)). A

  motion to reconsider "is not an appropriate forum for rehashing previously rejected arguments or

  arguing matters that could have been heard during the pendency of the previous motion." Caisse

  Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1269-70 (7th Cir. 1996).

         In support of his motion to reconsider, Mr. Perry argues that the Court should not have

  dismissed his Eighth Amendment claim because he sufficiently stated an Eighth Amendment



                                                   2
Case 1:18-cv-02437-JPH-MJD Document 153 Filed 01/04/21 Page 3 of 4 PageID #: 1042




  conditions-of-confinement claim in his amended complaint. He supports this argument by pointing

  out that the Court found, in ruling on the motion for summary judgment, that the conditions he

  experienced at NCCF were more restrictive that those at WVCF. He also asserts that he sufficiently

  alleged an Eighth Amendment failure-to-protect claim.

         First, the operative complaint in this case is Mr. Perry's second amended complaint, dkt. 63.

  That pleading did not include any allegations regarding Mr. Perry's conditions of confinement at

  NCCF. Id. While Mr. Perry's previous pleadings may have contained allegations regarding the

  conditions he experienced at NCCF, those pleadings were superseded when he filed the second

  amended complaint. Beal v. Beller, 847 F.3d 897, 901 (7th Cir. 2017) ("For pleading purposes,

  once an amended complaint is filed, the original complaint drops out of the picture."). Moreover,

  while Mr. Perry alleged in his amended complaint that the conditions at NCCF were restrictive, he

  still did not sufficiently allege that those conditions violated his Eighth Amendment rights. The

  Seventh Circuit has "held that 'prolonged confinement in administrative segregation may

  constitute a violation of the Eighth Amendment ... depending on the duration and nature of

  the segregation and whether there were feasible alternatives to that confinement.'" Isby v. Brown,

  856 F.3d 508, 521 (7th Cir. 2017) (quoting Rice ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650,

  666 (7th Cir. 2012)). Mr. Perry's amended complaint did not provide enough allegations about the

  nature of the conditions he experienced to state a claim for a violation of his Eighth Amendment

  rights. While the Court held in ruling on the motion for summary judgment that the conditions Mr.

  Perry experienced at NCCF may have created conditions that would deter a person of ordinary

  firmness from exercising his First Amendment rights and therefore could support his retaliation

  claim, this ruling does not mean that those conditions were so severe as to violate the Eighth

  Amendment.



                                                  3
Case 1:18-cv-02437-JPH-MJD Document 153 Filed 01/04/21 Page 4 of 4 PageID #: 1043




         Finally, as the Court previously explained, Mr. Perry failed to state a claim that the

  defendants violated his Eighth Amendment rights for failing to protect him from harm.

         For the foregoing reasons, Mr. Perry has failed to show any error in the Court's dismissal

  of his Eighth Amendment claims and his motion to alter or amend, dkt. [147], is denied.

  SO ORDERED.

  Date: 1/4/2021




  Distribution:

  JASON SETH PERRY
  138925
  WABASH VALLEY - CF
  WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
  Electronic Service Participant – Court Only

  All Electronically Registered Counsel




                                                 4
